 CORRCUGATED) STRUCTURES. INC.Corrugated Structures, Inc. and David E. Howardand Sheet Metal Workers Local Union No. 96a/w Sheet Metal Workers International Union,AFL-CIOInternational Association of Bridge and StructuralIron Workers, AFL-CIO, Local 103 and JonGoldman. Cases 25-CA-9550, 25-CA-9780,and 25-CB-3461September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MENIIERSJENKINS ANI) PNI.I OOn July 31, 1979, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the Respondent Em-ployer and the Respondent Union filed exceptionsand supporting briefs, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith. We agree with the Administrative Law Judgethat the Respondent Employer (herein also calledthe Employer) violated Section 8(a)(3) and (1) ofthe Act by discharging employee David Howardfor complaining to Sheet Metal Workers LocalUnion No. 96, hereinafter Local 96, concerning areduction in pay,2and by discharging employeesJack Ankrom and Michael Gourley because oftheir membership in Local 96. We further find thatsuch conduct violated Section 8(a)(2) of the Act asit was designed to and tended to encourage mem-bership in the Respondent Union (herein also calledIron Workers), and to discourage membership inLocal 96. For the reasons set forth below, howev-er, we do not adopt the Administrative LawJudge's finding that the Employer violated Section8(a)(5) and (1) of the Act by unilaterally reducingthe wages of certain employees and by withdraw-I he Admlllstral le [. Li., Judge recormn inded Ihal he Board IsSUe ahroad clC-;ltld dcisl ,order requiring the R otllldclll Frnplryer 10i Ceascand derist frrm vililaling the Act "in an olther manlier" tlorcv er, cdt, not find lhe Rpondrtent Fnpl er", clonducl in this tase egregiorusenough io 'uarrain the iilfrlCC er' such il i ordcr Conrecquctil .arc hallsubstitute the Board\ na rrr languiage, rquiring the R cspilndeil Em-ploer to ceaJC ailnd desij fronl ,lillaing Ihe Act "in any like ir relatedmlanr," for I he pro~lriswill reconrlnlclnded D) the Aldnlliii r;i I c LawJudge See Il,u A,,ot, I'rdi, /l, 242 NI R I 1357 119791' No exceptins %were filedl I( this flnliig of hle Adllrinirlrratic I.;lsJudge252 NLRB No. 79ing recognition from Local 96. We also do notadopt hos finding that the Iron Workers violatedSection 8(b)(1)(A) by entering into and maintaininga collective-bargaining agreement with the Em-ployer when it knew that the Employer had a validcontract with Local 96.The Employer is engaged in the construction in-dustry. On January 27, 1976, it and Local 96 en-tered into a prehire agreement pursuant to Section8(f) of the Act.3The contract was not limited toany particular job or jobsite, and contained, interalia, a union-security clause requiring that employ-ees, as a condition of employment, had to becomemembers of Local 96 within 8 days of being hired.On December 16, 1977, when employees DavidHoward and Robert Webb were working at theFrontier-Kemper jobsite, which was covered bythe bargaining agreement, the Employer's presi-dent, Kempf, brought Howard and Webb theirpaychecks and told them their pay had been cutbelow the contract rates because they were neitherexperienced nor fast enough to be paid union scale.Thereafter, on February 15, 1978, the Employerentered into a collective-bargaining agreement withthe Iron Workers. That Union was aware at thattime of the agreement the Employer had withLocal 96. At a prejob conference held on February24, 1978, concerning a Rockport Power Plant pro-ject, Kempf announced that the Empoyer was as-signing its work there to employees represented bythe Iron Workers. Since mid-February 1978, theEmployer's employees have worked under the IronWorkers contract.In finding that the foregoing conduct of the Em-ployer and the Iron Workers violated the Act asset forth above, the Administrative Law Judge nec-essarily found that Local 96 was the actual major-ity representative, not just the 8(f) representative,of the Employer's employees.4In reaching thatresult, he concluded that the Employer employed astable work force; that Local 96 represented a ma-jority of that stable work force; that Local 96's ma-jority, therefore, was established during the rele-vant period with respect to all the Employer'sworksites; and that, consequently, majority statusneed not be shown for each jobsite. The evidence,S S() of the Act permits employers and lahbor orgarllzations in hebuilding anrd coinstructlon industry to enter intor collectl -hargairiingagreementts co erlg Cmplloecs nt )et hired Curpt. l.rnumlrn and .Sofile lo.,al Un.ln No, 1247 of he Brotrhrxd f Painiers. Dccoiraor & IPa.pe'rhutigr Ij -Iorlritcu If--CIO lndar Punt arnd Rug C(renrrl. 15NIRB 1 951 I thh)S .\ L R B. Locaul Union \. It)3, lnrrlcrnartional 41 cirrlior orBridge, .Struciuraul & Ornamental lrun WIorAer. .41L-(10 llgdon ot-rrutrrtin .434 S 335 (19781. holding i eCffect unrionr reCCogIiiton andai hargallrlig agreement under SeC 8(f) do ot hc the shanlC i.ltUl% ¥ithrC'spcct to ther priolsilns of Sec 8 i as rclgnition ard .a riOll qtlenlt 'Oii-trac h, rl onirpi I rcprehcntirliorn523 DECISIONS OF NATIONA LA3O()R RELATIONS BOARDhowever, with respect to the Employer's workforce does not support a finding that at any rele-vant time Local 96 represented a majority of a sub-stantial, stable work force of the Employer's em-ployees. Thus, 38 different employees worked forthe Employer from January 1976 to mid-February1978. Four were employed for over a year, six foronly a day, and a majority of the remainder for lessthan 2 months. Three of the four long-term em-ployees were apparently Local 96 members. But atthe times involved herein, there were three otheremployees who worked throughout the period andwho, insofar as the record indicates, were neverdischarged or laid off. None of them was a Local96 member and, thus, with respect to this more orless stable core group of employees, only threemembers out of the seven employees involved be-longed to Local 96. Consequently, to the extent itcan be said there was a stable or core work force,Local 96 did not represent a majority of that groupat times material-and it can be added it did not, atsuch times, represent a majority in the total workforce. Indeed, the facts present a picture of a con-stant ebb and flow of the Employer's work force,with only an insubstantial number of employeesbeing continuously or regularly employed, andwith Local 96's support among the employeesbeing nothing more than a fortuitous consequenceof who happened to be on the payroll on a givenday. In short, we find that the Employer did notengage a stable work force and that Local 96 inconsequence has not established itself as the major-ity representative of the Employer's employees.Therefore, in order to establish that the Employerand the Iron Workers violated the Act as alleged,it must be demonstrated that Local 96 enjoyed ma-jority status at the Frontier-Kemper jobsite and theRockport Power Plant, the specific locationswhere the unlawful conduct with which we arehere concerned is alleged to have occurred.With respect to Frontier-Kemper the record in-dicates that at the time that Howard's and Webb'swages were unilaterally reduced below those speci-fied in the applicable 8(f) contract they were theonly employees of the Employer working at thatjobsite. There is no evidence that either Howard orWebb was a supporter of Local 96.5 The Employerswitched its prehiring agreement from Local 96 tothe Iron Workers on February 15, 1978. However,' We have found that Howard was engaged in a protected union actis-ity when he complained to Local 96 about a cut in his pay below speci-fied contract rates However, the fact that Howard sought to vindicatehis perceived rights under the contract does not estahlish that. having achoice, he would support representation by Local 96. Further, the recordfails to show that Howard paid union dues or, in any other manner, sup-ported l.ocal 96. But, even if Howard were held to be in favor of thatUnion, still it would not have had, insofar as the record shows, majoritysupport n the Frontier-Kemper jobthe only jobsite mentioned in the record involvingthe change is the Rockport Power Plant. The Gen-eral Counsel's evidence setting forth which em-ployees were working at the Employer's variousjobsites failed to include Rockport. Thus, there isno evidence to indicate whether Local 96 enjoyedmajority status at that site or at any other jobsite atthe time the Employer executed its collective-bar-gaining agreement with the Iron Workers and rec-ognized that Union as the representative of itsRockport employees, or at any relevant time there-after. Therefore, we find that Local 96 did notenjoy majority status at the Frontier-Kemper job-site when wages were unilaterally reduced and thatthe General Counsel has failed to prove that Local96 enjoyed majority support at any of the Employ-er's jobsites when the 8(f) agreement was executedwith the Iron Workers. Accordingly, we find thatthe Employer did not violate the Act as alleged byunilaterally reducing the wages at the Frontier-Kemper jobsite and by withdrawing recognitionfrom Local 96 and recognizing and executing an8(f) contract with the Iron Workers, and that theUnion did not violate the Act by entering into suchagreement. We shall, therefore, dismiss the 8(a)(5)and (1) and 8(b)(1)(A) allegations of the complaintand the 8(a)(2) allegation insofar as it relates to theforegoing alleged violations.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the RespondentEmployer, Corrugated Structures, Inc., Evansville,Indiana, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in Sheet MetalWorkers Local No. 96, a/w Sheet Metal WorkersInternational Union, AFL-CIO, or any other labororganization, or encouraging membership in the In-ternational Association of Bridge and StructuralIron Workers, AFL-CIO, Local 103, or any otherunion, by discharging employees because of theirunion membership or relationship to any union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer David Howard, Jack Ankrom, and Mi-chael Gourley immediate and full reinstatement totheir former positions or, if such positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rights524 CO()RRUGATED SRUCTURES. INCand privileges previously enjoyed, and make themwhole for any loss of earnings they may have suf-fered by reason of the discrimination practicedagainst them, in the manner set forth in that sectionof the Administrative Law Judge's Decision enti-tled "Remedy."(b) Post at its premises at Evansville, Indiana,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by an authorized representative of the Re-spondent Employer, shall be posted by the Re-spondent Employer immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent Employer to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps the Respondent Employer hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges thatthe Respondent Employer violated Section 8(a)(5)and (1) of the Act and Section 8(a)(2), of the Actexcept as specifically found, and that the IronWorkers violated Section 8(b)(l)(A) of the Act.6 In the event that this Order is enforced by a Judgment of a UnitedStales Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court o Appeals Enforcing anOrder of the National I.abor Relations Board"APPENDIXPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees becauseof their membership in or support of SheetMetal Workers Local Union No. 96, a/wSheet Metal Workers International Union,AFL-CIO, or any other labor organization.WE WILL NOT encourage membership in In-ternational Association of Bridge and Structur-al Iron Workers, AFL-CIO, Local 103, or anyother union, by discharging employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer David Howard, JackAnkrom, and Michael Gourley immediate andfull reinstatement to their former positions or,if such positions no longer exist, to substantial-ly equivalent positions, without prejudice totheir seniority or other rights and privilegespreviously enjoyed, and wv: wit i make themwhole for any loss of earnings, plus interest,they may have suffered as a result of our dis-crimination against them.CORRUGATED STRUCTURES, INC.DECISIONSA1TEM1N-I OF 1.HI CASE.RlcHRI)X L. DENIsON, Administrative Law Judge:This consolidated proceeding was heard at Evansville,Indiana, on August 8 and November 20 and 21, 1978.The charges in Cases 25-CA-9550, 25-CA-9780, and25-CB-3461 ere filed on January 5. April 10, andAugust 9, 1978, respectively. The consolidated com-plaints, issued May 31 and September 15, 1978, allegethat Respondent Employer violated Section 8(a)(1) and(3) of the Act by laying off David Howard, MichaelGourley, and Jack Ankrom because they assisted theSheet Metal Workers Local Union No. 96, a/w SheetMetal Workers International Union, AFL-CIO,' andwere not and did not become members of the Interna-tional Association of Bridge and Structural Iron Work-ers, AFL-CIO, Local 103;2 and by unilaterally loweringits employees' wage rates to discourage membership inLocal 96. It is also alleged that Respondent Employerviolated Section 8(a)(5) of the Act by unilaterally reduc-ing wage rates, and by refusing to bargain with andwithdrawing recognition from Local 96 on or about De-cember 1, 1977, and thereafter on February 28, 1978, rec-ognizing and entering into a collective-bargaining agree-ment with Respondent Union, which was thereaftermaintained and enforced, during a time when Local 96was and is the exclusive collective-bargaining agent ofRespondent Employer's employees. It is further allegedthat Respondent Employer violated Section 8(a)(2) and(1) of the Act by giving assistance to Local 103 by re-ducing wages; laying off Howard, Gourley, andAnkrom, to discourage membership in Local 96; refusingto bargain with and withdrawing recognition from Local96; and recognizing and signing a contract with Local103. Finally, it is alleged that Respondent Union violatedSection 8(b)(1)(A) of the Act by entering into and main-taining a collective-bargaining agreement with Respond-ent Employer at a time when Local 96 had a valid col-lective-bargaining agreement with that Employer. Re-spondents' answers deny the unfair labor practices al-leged in the complaints.Upon the entire record, including consideration of thebriefs and my observation of the witnesses, I make thefollowing:I Hereafter referred to as Local 96.2 Hereafter referred to as Local 103, or Respondent Union525 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDFINI)INGS OF FACTI. JURISI)ICTIONRespondent Employer, sometimes referred to hereafteras the Company, or Corrugated, is an Indiana corpora-tion with a principal office and place of business at Ev-ansville, Indiana, from which it engages in the businessof steel building erection in the construction industry atvarious jobsites. During the past 12 months, a representa-tive period, in the course and conduct of its business op-erations, Corrugated performed services valued in excessof $50,(000 at points outside the State of Indiana. Duringthe same period of time Corrugated also provided serv-ices valued in excess of $50,000 to CDI, Inc., of TerreHaute, which in turn purchased goods and materialsvalued in excess of $50,000 directly from points outsidethe State of Indiana. Respondent Employer is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONSLocal 96 and Local 103 are each labor organizationswithin the meaning of Section 2(5) of the Act.III. TH-IE UNFAIR ABOR PRACTICESA. The Supervisory Status of Robert MorganRobert Morgan worked as a job foreman for Respond-ent on several different jobsites utilizing a crew of threeor four employees whose work he laid out and directed.As the sole jobsite supervisor, Morgan kept the employ-ees' time sheets, and checked to see that the work wasdone properly and that his men were working and doingtheir jobs. In the performance of his duties Morgan useda company truck, which was not available to rank-and-file employees. The record shows that he provided Com-pany President Tony Kempf with evaluations of employ-ees' performance which Kempf acted upon. In additionthe record shows that Morgan told employees when toreport to work, issued checks to employees, and termi-nated employees pursuant to instructions from Kempf.Based on this undisputed evidence, it is clear that RobertMorgan possessed and exercised certain of the attributesof supervisory authority described in Section 2(11) of theAct. I therefore find that, at all times material herein, heis a supervisor within the meaning of the Act.B. The Reduction in the Wages of David Howard andRobert Webb, and the Discharges of David Howard,Jack Ankrom, and Michael GourleySince about mid-1975, Corrugated has been an employ-er in the building and construction industry engaged inthe business of erecting corrugated steel buildings at job-sites in the vicinity of Evansville, Indiana. In accordancewith Section 8(f) of the Act, Respondent Employer andLocal 96 signed what is commonly known as a "prehire"collective-bargaining agreement on January 27, 1976.Under this contract, not limited to any particular job orjobsite, Local 96 agreed to refer journeymen and appren-tice sheet metal workers to the Company, and Corrugat-ed agreed to require employees to become members ofLocal 96 within 8 days of hiring, as a condition of em-ployment.On November 7, 1977, David Howard was hired bythe Company, and told to report for work by ForemanRobert Morgan. Howard was disturbed by the fact thathe had not been referred through Local 96, and, on hisfirst day at work, expressed a desire to Corrugated'sPresident Tony Kempf to be cleared by Local 96. Kempfsaid not to worry about the matter. He said he felt surehe could get a permit for Howard in a few days. WhenHoward asked about clearance again, shortly beforeThanksgiving, Kempf replied that it might take a littlelonger because of Local 96 workers were out of workand the hall was nearly full.3Howard and Robert Webb were working on Job Fore-man Robert Morgan's crew at the Frontier-Kemper job-site on December 16, 1977, when, at about quitting time,Kempf arrived with the employees' paychecks. Kempftold Webb and Howard that he was cutting their pay acouple of dollars an hour because of complaints thatHoward and Webb were not experienced or fast enoughto make union scale.4Howard reported the pay cut toLocal 96 Business Agent Art Parady by telephone onSunday, December 18, 1977. The next day Parady visitedthe jobsite, and through an examination of the checkstubs determined that the wages of Howard and Webbhad in fact been reduced. Later Morgan reported Par-ady's visit to Kempf, including the information thatHoward had notified Parady about the wage reduction.Kempf instructed Morgan to terminate Howard.5WhenParady arrived back at his office following his visit tothe jobsite, he notified Kempf by telephone that the re-duction in the wages of Howard and Webb below scaleviolated the contract. He insisted that Kempf producehis books in order that Parady could determine the totalnumber of employees being paid below scale, and howmuch Kempf owed them. The books were never pro-duced.Later that same evening, Morgan discharged Howardby telephone, stating that in his opinion Howard wasfired for contacting Parady. Since it is undisputed thatRespondent Employer unilaterally changed the wages ofemployees without prior notice to and bargaining withthe Union, I find that Respondent Employer's conduct inthis respect violated Section 8(a)(5) and (1) of the Act. Ialso find that Respondent Employer violated Section8(a)(l) and (3) of the Act by discharging David Howardfor his union and protected concerted activities in com-plaining to Parady about the wage reduction. In additionto the circumstances surrounding Howard's discharge, asdescribed above, Kempf admitted that Howard was ter-minated immediately after he learned that Howa,d hadcomplained. Moreover, in his testimony, Kempf failed togive any reasons for Howard's termination. RobertWebb, who chose not to complain about the reduction in' Ho,).ard's undisputed version of these conversations is credited.Neilther the pay cut nor the asserted reason is disputed Floward iscrediteds These findings, concerning what "sas reported to Kempf by Morganare based on the admissions of Morgan and Kempf526 CORRUGATED STRUCFURES, INC.his wages, was not terminated. A clearer case of unlaw-ful discrimination under the Act would be hard to find.6Following his referral by Local 96 in August 1977,Jack Ankrom, a 30-year member of Local 96, was em-ployed by the Company. Ankrom was discharged overthe telephone by Kempf on January 14, 1978. Kempfsaid Ankrom should pick up his check the following day.Kempf stated that he was "tired of messing around withthe Sheet Metal Workers," and was going to put ironworkers on his jobs. Michael Gourley, another long-timeLocal 96 member hired by Corrugated in August 1977,received an almost identical phone call from Kempf inmid-February 1978. Kempfs testimony did not disputethat of either Ankrom or Gourley. Kempf offered no ex-planation whatsoever for the discharge of these two em-ployees. Therefore, as is also the case with respect toDavid Howard, I find that Respondent Employer violat-ed Section 8(a)(1) and (3) of the Act by discharging JackAnkrom and Michael Gourley because of their unionmembership.Almost immediately after Ankrom's discharge, ironworkers began to appear on Corrugated's jobs. In fact,Kempf offered Ankrom the opportunity of obtaining anIron Workers' permit in order to continue to work forthe Company, but Ankrom remained loyal to his unionand refused. Corrugated then signed a collective-bargain-ing agreement with the Respondent-Union, Local 103.'Business Agent Charles Hill admitted that he knew ofthe relationship between Local 96 and Corrugated priorto February 15, 1978. Kempf admitted that the chargefiled by Howard and the grievance filed by Parady influ-enced his decision to bring in Local 103 in spite of hisexisting contract with Local 96. Thus, at the prejob con-ference at the commencement of the Rockport PowerPlant project on February 24, 1978, in the presence ofParady, Hill, and others, Kempf announced that he wasassigning his phase of the work to Local 103. DespiteParady's objections, Kempf thereafter confirmed the as-signment by letter, and since mid-February 1978, ironworkers have worked on the Company's jobs underLocal 103's contract, including payments to Local 103'shealth and welfare and pension funds.The Board has held that under an 8(f) prehire agree-ment an employer may withdraw recognition from theunion and/or make unilateral changes in working condi-tions without violating Section 8(a)(5) of the Act, sinceno presumption of majority status arises under Section8(f), provided the union does not actually achieve major-ity status. R. J. Smith Construction Co., Inc., 191 NLRB693, 695 (1971). The Board likewise holds that if theunion achieves majority status at any time after an exist-After Howard filed his charge in the instant case and after Paradyfiled a grievance on his behalf, Howard was paid by he Company for thedifference in his wages at he reduced rate and the amount he shouldhave received at union scale under he contract Howard also received afavorable decision with respect to his grievance in late February 1978.7 Although Kempf denied that Local 103's Businress Agent Charles Hillever promised hin a fair share of apprentices and qualified journeymen inreturn for switching unlons. Kemp's affidavit so states, and I do ntcredit his denial The circumstances surrounding Respondent's action inexchanging one union for another does not support the delimals of eitherKempf or Hill, and I do not find hem t be credible wi tnesses im thisregarding 8(f) agreement is signed, any reneging on contractualprovisions or unilateral changes by the employer is sub-ject to the prohibition of Section 8(a)(5) of the Act.Against this background of well-established Board prece-dent, Respondent Employer cites the case of Dee CeeFloor Covering, Inc., etc., 232 NLRB 421 (1977), whereinthe Board held that in order to establish a violation ofSection 8(a)(5) a union must demonstrate its majoritystatus at the jobsite in issue, notwithstanding evidencethat it represented a majority at previous jobsites. TheGeneral Counsel argues that the Dee Cee case is distin-guishable from the instant case on the basis that Re-spondent herein did not conduct its operations on a one-jobsite basis, but hired a stable work force. I find theGeneral Counsel's argument persuasive, and the distinc-tion he draws to be a significant one. Documentary evi-dence submitted by the General Counsel shows thatduring the relevant period Respondent Employer's workforce achieved a significant degree of stability, and thatemployees moved from one job to another with little orno distinction based on a particular jobsite. The accuracyof this conclusion is reinforced by Local 96 remittancereports prepared by the Company. I therefore find thatthe Dee Cee case is not controlling, and that the remain-ing question to be considered is the Union's majoritystatus with respect to all the Company's employees. Anexamination of the Local 96 remittance reports for therelevant period, which lists on a monthly basis the em-ployees who worked for the Company, and Corrugated'scontributions to the respective Local 96 funds on eachemployee's behalf, reveals that at all times materialherein the Union maintained a majority status. Thus, forexample, at its theoretically lowest ebb in the month ofNovember 1977, even if one were to questionably ex-clude from consideration applicants for membership,travelers, and any employees who otherwise did not paydues that month, the Union still maintained a majority of7 out of 13 employees. It is therefore clear that Local 96had and maintained its majority status during the periodin issue, and therefore Respondent Employer's unilateralreduction of the wages of Howard and Webb, withdraw-al of recognition from Local 96, and subsequent recogni-tion of Local 103, violated Section 8(a)(5) and (1) of theAct. This same conduct by the Company and, in addi-tion, the discharges of Howard, Ankrom, and Gourley,was clearly designed to assist Local 103 by encouragingmembership in the Iron Workers and by discouragingmembership in Local 96. Thus, Respondent Employeralso violated Section 8(a)(2) of the Act. Finally, since theundisputed evidence clearly demonstrates that Local 103entered into and maintained a collective-bargainingagreement with the Company at a time when Local 103'sBusiness Agent Charles Hill knew that Local 96 had avalid contract with Corrugated, Respondent-Union vio-lated Section 8(b)(I)(A) of the Act.CONCI.USIONS OF LAW1. Corrugated Structures, Inc., is, and at all times ma-terial herein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Sheet Metal Workers Local Union No. 96, a/wSheet Metal Workers International Union, AFL-CIO,and International Association of Bridge and StructuralIron Workers, AFL-CIO, Local 103 are each labor or-ganizations within the meaning of Section 2(5) of theAct.3. By unilaterally lowering its employees' wages andby discharging David Howard, Michael Gourley, andJack Ankrom for the purpose of discouraging member-ship in Local 96, Respondent Employer violated Section8(a)(1) and (3) of the Act.4. By unilaterally reducing employees' wages, as re-ferred to in paragraph 3, above, by withdrawing recogni-tion from Local 96 and thereafter recognizing and enter-ing into a collective-bargaining agreement with Local103 at a time when Local 96 was and continued to be theexclusive collective-bargaining representative of theCompany's bargaining unit employees, Respondent Em-ployer violated Section 8(a)(5) and (1) of the Act.'5. By assisting Local 103 by means of the acts de-scribed in paragraphs 3 and 4, above, Respondent Em-ployer violated Section 8(a)(2) of the Act.6. By entering into and maintaining a collective-bar-gaining agreement with Respondent Employer at a timewhen it knew that Local 96 and Respondent Employerhad a valid collective-bargaining agreement, RespondentUnion violated Section 8(b)(1)(A) of the Act.THE REMEDYIt having been found that Respondent Employer andRespondent Union each has engaged in and is engagingin certain unfair labor practices, I find it necessary toorder that Respondents cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act. Having found that Respondent Em-ployer discriminatorily discharged David Howard, JackAnkrom, and Michael Gourley, I find it necessary toorder that Respondent offer them immediate and full re-instatement with backpay computed on a quarterly basis' The appropriate unit is: "All employees at its various jobsites as de-scribed in the agreement between Corrugated Structures. Inc., and SheetMetal Workers Local Union No. 96, a/w Sheet Metal Workers Interna-tional Union, AFL-CIO."with interest as prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977),9from date of discharge to date ofproper offer of reinstatement. Respondent Employer willalso be ordered to make whole any employees who suf-fered a loss of earnings by reason of Respondent Em-ployer's unilateral reduction of wages by payment tothem of a sum of money equal to that which the employ-ee normally would have earned in accordance with theabove formula. Respondent Employer will also be or-dered to withdraw recognition from Respondent Unionand cease giving effect to the contract with RespondentUnion, or any supplement, extension, or renewal thereof,covering Respondent Employer's employees. Nothingcontained herein, however, should be taken to requireRespondent Employer to vary wages, hours, or othersubstantive conditions of work established under thatagreement to the benefit of employees. Respondent Em-ployer will also be ordered to recognize and bargain ingood faith with Local 96.It having been found that Respondents each unlawful-ly executed, maintained, and enforced an agreement cov-ering Respondent Employer's employees under whichthose employees were required to join and maintainmembership in Respondent Union, it will be ordered thatRespondent Employer and Respondent Union jointly andseverally reimburse the employees for the dues, fees, andother moneys they were required to pay by reason of theunion-security provision in the contract, with interest inaccordance with the F. W. Woolworth Company and Flor-ida Steel Corporation formula, supra. Employees whowere already members of Respondent Union when em-ployed by Respondent Company shall not be entitled toreimbursement. Identification of such employees will bemade in compliance proceedings, if necessary. "'Because of the serious nature of the violations found tohave occurred and their substantial impact upon the em-ployees affected, I find a broad cease-and-desist order isnecessary.[Recommended Order omitted from publication.]9 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'0 Davis Industries, Inc.. e al., 232 NLRB 946 (1977).528